                                        UNITED STATES DISTRICT COURT
                                           DISTRICT OF MARYLAND
                                              (SOUTHERN DIVISION)
         CHAMBERS OF                                                                                     6500 CHERRYWOOD LANE
  THE HONORABLE GINA L. SIMMS                                                                          GREENBELT, MARYLAND 20770
UNITED STATES MAGISTRATE JUDGE                                                                              (301) 344-0627 PHONE
 MDD_GLSchambers@mdd.uscourts.gov                                                                             (301) 344-8434 FAX




                                                                                                  January 28, 2019

                                                                     Leah Golshani, Esq.
        Stephen F. Shea, Esq.                                        Special Assistant United States Attorney
        801 Roeder Road, Suite 550                                   Social Security Administration, Ofc. Of
        Silver Spring, MD 20910                                      General Counsel
                                                                     6401 Security Blvd., Room 617
                                                                     Baltimore, MD 21235

         Subject:     Noel D. v. Comm’r of Soc. Sec.1
                      Civil No.: 1:17-cv-03172-GLS

         Dear Counsel:

                 Pending before this Court are Motions for Summary Judgment. (ECF Nos. 14,15). The
         Court must uphold the Social Security Administration (“SSA” or “the Agency”)’s decision if it is
         supported by substantial evidence and if the Agency employed proper legal standards. See 42
         U.S.C. §§ 405(g), 1383(c)(3) (2016); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). The
         substantial evidence rule “consists of more than a mere scintilla of evidence but may be somewhat
         less than a preponderance.” Chater, 76 F.3d at 589. This Court shall not “re-weigh conflicting
         evidence, make credibility determinations, or substitute [its] judgment” for that of the SSA. Id.
         Upon review of the pleadings and the record, the Court finds that no hearing is necessary. L.R.
         105.6. For the reasons set forth below, I will deny both motions, reverse the Commissioner’s
         decision in part, and remand the case to the Commissioner for further consideration.

                 Plaintiff filed claims for Disability Insurance Benefits (“DIB”) and Supplemental Security
         Income Benefits (“SSI”) on April 4, 2014, alleging an onset of disability on March 22, 2013. (Tr.
         29, 232-241, 263). Plaintiff’s application was denied initially (August 7, 2014), and upon
         reconsideration (January 16, 2015), by the SSA. (Tr. 29). On February 11, 2015, Plaintiff requested
         a hearing, which was conducted on September 14, 2016 by Administrative Law Judge (“ALJ”)
         Williams A. Kurlander. (Tr. 29, 47, 185). On January 13, 2017, the ALJ issued a decision finding
         that Plaintiff was not disabled within the meaning of the Social Security Act during the relevant
         time frame. (Tr. 29-41). The Appeals Council denied Plaintiff’s request for review on August 28,
         2017, making the ALJ’s decision the final reviewable decision of the Agency. (Tr.1-5).




1
  Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties are
fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and functions not
reserved to the Commissioner of Social Security.
Darling v. Comm’r of Soc. Sec.
GLS-17-3172
January 31, 2019
Page 2

        In deciding to deny Plaintiff’s claim, the ALJ followed the five-step sequential evaluation
process regarding disability, which is set forth in 20 C.F.R. §416.920. See also Mascio v. Colvin,
780 F.3d 632, 634-35 (4th Cir. 2015). The steps used by the ALJ were as follows: step one,
assessed whether Plaintiff had engaged in substantial gainful activity since the alleged disability
onset date; step two, determined whether Plaintiff’s impairments met the severity and durations
requirements found in the regulations; step three, ascertained whether Plaintiff’s medical
impairment met or equaled an impairment listed in the regulations (“the Listings”); step four,
analyzed whether Plaintiff could perform her past work, given the limitations caused by her
impairments; and at step five, analyzed whether Plaintiff could perform any work. (Tr. 31-40).
Because the first three steps did not yield a conclusive determination, the ALJ also assessed
Plaintiff’s residual functional capacity (“RFC”)—i.e., the “most the claimant ‘c[ould] still do
despite’ physical and mental limitations that affect[ed] her ability to work”—by considering all of
Plaintiff’s medically determinable impairments, regardless of their severity. See Mascio, at 635
(quoting 20 C.F.R. § 416.945(a)(1)). Per Mascio, Plaintiff bore the burden of proof through the
first four steps of the sequential evaluation process. Upon making the requisite showing, the
burden shifted to the Agency at step five to prove that Plaintiff could perform other work that
“exist[ed] in significant numbers in the national economy,” in light of her “[RFC], age, education
and work experience.” Lewis v. Berryhill, 858 F.3d 858, 862 (4th Cir. 2017) (internal citations
omitted).

        Here, the ALJ found that Plaintiff suffered from the following severe impairments: obesity,
bilateral knees osteoarthritis, foot/ankle disorder, fibromyalgia, migraines, anxiety, major
depressive disorder, and bipolar affective disorder. (Tr. 31). Despite these impairments, the ALJ
determined that Plaintiff retained the “RFC” to perform light work. (Tr. 34). Next, after evaluating
the testimony of a vocational expert (“VE”), the ALJ determined that Plaintiff was unable to
perform her past work as a daycare teacher. (Tr. 39). However, the ALJ ultimately found that she
could perform several jobs existing in the national economy; therefore, Plaintiff was not disabled.
(Tr. 40).

         On appeal to this Court, Plaintiff advances two arguments. First, that the ALJ’s holding
does not comport with the Fourth Circuit’s mandates in Mascio v. Colvin. Second, that the ALJ
fails to explain how he considered “the frequency and duration of Plaintiff’s migraine headaches”
when he formulated her RFC. (ECF No. 14-1, pp. 5-8).

        First, Plaintiff alleges that the although the ALJ found that she had moderate difficulties in
concentration, persistence and pace, he failed to include any limitations related thereto in her RFC,
as required by Mascio. The Fourth Circuit remanded Mascio for several reasons, including, the
fact that the hypothetical posed to the vocational expert, and the RFC assessment, failed to include
mental limitations other than unskilled work, even though the ALJ determined that the claimant
had “moderate difficulties” in concentration, persistence, or pace. 780 F.3d at 637-38. The Fourth
Circuit held that an ALJ does not adequately account for a claimant’s limitations in concentration,
persistence, or pace by merely restricting hypothetical questions posed to the VE to simple, routine
tasks or unskilled work. Id. at 638. The Fourth Circuit distinguished between a scenario where an
individual is unable to perform simple tasks from another where the individual stays on task,
Darling v. Comm’r of Soc. Sec.
GLS-17-3172
January 31, 2019
Page 3

finding that “[o]nly the latter limitation would account for a claimant’s limitation in concentration,
persistence, or pace.” Id. The Fourth Circuit also held that an ALJ’s failure to include additional
limitations in a claimant’s RFC assessment is not erroneous, provided that the ALJ explains why
a claimant’s moderate difficulties in concentration, persistence, and pace did not warrant mention
in that RFC assessment. To summarize, then, an ALJ who finds that a claimant has moderate
difficulties in concentration, persistence and pace must either: (a) include appropriate limitations
in the RFC that account for these difficulties, or (b) explain why no such limitations are necessary.

         In this case, while the ALJ did find that Plaintiff’s impairments met the Listings, I do think
it necessary to explain more the analysis that the ALJ engaged in related to step three of the
sequential evaluation process. As stated earlier, at step three of the sequential evaluation process,
an ALJ determines whether a claimant’s impairments meet or medically equal any of the
impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. The Listings found in sections
12.00 et seq. pertain to mental impairments. 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.00. The
relevant listings consist of: (1) a brief statement describing a subject disorder; (2) “paragraph A
criteria,” which consists of a set of medical findings; and (3) “paragraph B criteria,” which consists
of a set of impairment-related functional limitations. Id. at § 12.00(A). If both the paragraph
A criteria and the paragraph B criteria are satisfied, an ALJ will find that a claimant meets the
listed impairment. Id.

         Paragraph B contains four functional areas: (1) activities of daily living; (2) social
functioning; (3) concentration, persistence, or pace; and (4) episodes of decompensation. Id. at §
12.00(C). An ALJ uses the “special technique” to rate a claimant’s degree of limitation in each
area, based on the extent to which the claimant’s impairment “interferes with [the claimant’s]
ability to function independently, appropriately, effectively, and on a sustained basis.” 20 C.F.R.
§404.1620a(c)(2). An ALJ rates a claimant’s degree of limitation in the first three areas, using the
terminology: “none,” “mild,” “moderate,” “marked,” or “extreme.” Id. at § 404.1620a(c)(4). In
order to satisfy paragraph B, a claimant must exhibit either “marked” limitations in two of the first
three areas, or “marked” limitation in one of the first three areas with repeated episodes of
decompensation. See, e.g., 20 C.F.R. Pt. 404, Subpt. P, App’x 1 §§ 12.02, 12.06. Marked
limitations “may arise when several activities or functions are impaired, or even when only one is
impaired, as long as the degree of limitation is such as to interfere seriously with [the claimant’s]
ability to function.” Id. at § 12.00(C).

        In addition, the functional area of “concentration, persistence, or pace refers to the ability
to sustain focused attention and concentration sufficiently long to permit the timely and appropriate
completion of tasks commonly found in work settings.” Id. at § 12.00(C)(3). Social Security
regulations do not define limitations in concentration, persistence, or pace “by a specific number
of tasks that [a claimant is] unable to complete.” Id. The regulations, however, offer little guidance
on the meaning of “moderate” limitations. See Lewis v. Commissioner, Civ. No. SAG-16-3661,
2017 WL 2683948, at *2 (D. Md. June 21, 2017).

       In this case, the ALJ did assess Plaintiff’s mental impairments using the “special
technique,” and found that she had moderate limitations in concentration, persistence, or pace. (Tr.
Darling v. Comm’r of Soc. Sec.
GLS-17-3172
January 31, 2019
Page 4

33-34). In particular, the ALJ noted:

       The claimant testified she sleeps a lot for unknown reasons and that she experiences
       fatigue after a migraine. She reported difficulty with memory, completing tasks,
       concentration, and handling stress and changes in routine. She enjoys reading,
       playing computer games, can cook complete meals, drives almost daily, could care
       for her grandson, and stays busy. She scored 28/30 on a mini-mental status exam,
       showing normal cognitive functioning. She was attentive and responsive at the
       hearing, but I noted she seemed rather unemotional with a blunt affect during her
       testimony.

       Despite these impairments, the ALJ ultimately determined that Plaintiff retained the “RFC”
to:

       Perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except the
       work must have a sit stand option, by this I mean, an ability to change from a sitting
       position to a standing position every thirty minutes if desired, and vice-versa. That
       is, every thirty minutes, if the person is sitting and experiences back or other pain,
       they can stand and stretch in place and continue working in the standing position if
       desired. Similarly, every thirty minutes, if the person is standing and experiencing
       back or other pain, they can sit down to continue their work in a sitting position if
       desire, in order to alleviate their pain. The work must be unskilled; there can be no
       more than occasional interaction with coworkers and supervisors, but no interaction
       with more the general public; there can be no more than occasional use of ramps
       and stairs; there can be no more than occasional postural activity, but not crawling
       and no kneeling; there can be no work at exposed heights; there can be no more
       than occasional work around machinery; there can be no more than frequent
       fingering; and there can be no more than a “moderate” noise intensity level, as
       described in . . ..

(Tr. 34). In addition, the record shows that two hypotheticals were posed to the VE, one that
accounted for Plaintiff’s age, education, and past work, and focused on light work. The other
hypothetical related to an off-task limitation. (Tr. 75-76, 79-80).

        Urging against remand, the SSA cites to portions of the record that it believes demonstrate
how the ALJ considered Plaintiff’s limitations in concentration, persistence and pace, citing to
Plaintiff’s ability to: (a) play computer games, enjoy reading, drive, and cook meals; and (b) score
28/30 on her mini-mental status examination, which showed normal cognitive functioning. See
ECF No. 15-1 at 5. The SSA then argues that the ALJ somehow “translated the broad functional
area into specific work-related limitations appropriate for the RFC” by “thoroughly consider[ing]
the medical and opinion evidence of record relevant to her mental functioning.” Id. at 5-6. Next,
the SSA argues that “Plaintiff has failed to show that additional work-related limitations were
warranted in the RFC.” ECF No. 15-1 at 7.
Darling v. Comm’r of Soc. Sec.
GLS-17-3172
January 31, 2019
Page 5

        I agree that remand is appropriate in this case because I do not find that the ALJ’s analysis
satisfies Mascio’s dictates. Although the ALJ says that the Plaintiff had “moderate difficulties” in
concentration, persistence, and pace, see (Tr. 33), the last four sentences of his assessment suggest
that she has no difficulties in concentration, persistence, and pace. Id. In addition, the ALJ never
mentioned to the VE a hypothetical person with difficulties in concentration, persistence, and pace,
nor did the ALJ adopt the off-task limitation hypothetical. (Tr. 75-81). Next, there is no mention
at all in Plaintiff’s RFC of her mental limitations. Thus, from this record, I cannot determine
how/whether the ALJ determined that Plaintiff can stay “on task.” I do not find that the ALJ
adequately explained how Plaintiff’s RFC assessment actually takes into account her “moderate
difficulties” in concentration, persistence, or pace. See (Tr. 33-39). Furthermore, the ALJ’s RFC
analysis entirely fails to address Plaintiff’s pace or ability to sustain work over an eight-hour
workday given her mental limitations. See (Tr. 34). Alternatively, if the ALJ’s RFC analysis
did properly address Plaintiff’s moderate limitations with respect to concentration, the ALJ’s
failure to account for her moderate limitations in persistence or pace runs afoul of Mascio.
Accordingly, I am unable to ascertain whether the ALJ truly believed Plaintiff had moderate
difficulties in concentration, persistence, and pace, or how those difficulties restrict her RFC to
perform “light work.” (Tr. 34).

         On remand, the ALJ should provide adequate explanation of how Plaintiff’s RFC
 assessment accounts for her “moderate difficulties” in concentration, persistence, or pace or,
 alternatively, why her moderate difficulties at step three of the sequential process do not translate
 into a limitation in her RFC. In remanding for additional analysis, I express no opinion as
 to whether the ALJ’s finding that Plaintiff is not entitled to benefits is correct.

        Plaintiff also asserts that the ALJ erred by failing to explain how he considered “the
 frequency and duration of [her] migraine headaches” when he formulated her RFC. (ECF No.
 14-1, pp. 5-8). Because the case is being remanded on other grounds, I need not address this
 argument. On remand, the ALJ should review his analysis related to Plaintiff’s migraines.

        For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, (ECF No. 14),
is DENIED and Defendant’s Motion for Summary Judgment, (ECF No. 15), is DENIED. Pursuant
to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. The case is REMANDED for further proceedings in accordance with this
opinion. The clerk is directed to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                       Sincerely,

                                                                  /s/
                                                       The Honorable Gina L. Simms
                                                       United States Magistrate Judge
